Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Examiner has reviewed the Applicant’s arguments and considered that Applicant’s use of configurable symbols especially in the manner that they are used in the context of the invention, to be an improvement in computer gaming technology and thus provides the abstract idea with a practical application and therefore converts the abstract idea into patent eligible subject matter. As Applicant stated in their Arguments, configurable symbols offer a direct improvement over previous virtual symbols as “a virtual reel strip may be populated with a small number of configurable symbol common
components. Despite a small number of configurable symbol component components, a large number of numeric values and other indicia may be assigned as needed to provide configurable symbols with the desired indicia.” This offers a number of benefits to the game designer, such as satisfying jurisdictional requirements with respect to the return to player, and allowing the game designer to populate the reel strip with a number of symbols well beyond the positions on the reel strip. If the game designer was tasked with populating the reel strip with every symbol, such a task would be burdensome on the designer. For these reasons, the claims overcome the previous 101 rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715